 

[tex10-2logo.jpg]

 

STATIONDIGITAL CORPORATION

 

Promissory Note

Los Angeles, California

May 15, 2014

 

FOR VALUE RECEIVED, the undersigned, STATIONDIGITAL CORPORATION, a Delaware
corporation (the “Company”), having a principal place of business located at
9465 Wilshire Blvd, Suite 300, Beverly Hills, CA 90212, hereby promises to pay
to GoldenHeart Holdings LLC (“Holder”), the principal amount of Five Million Six
Hundred Seventy Six Thousand Four Hundred and Seventy Eight Dollars
($5,676,478), which is StationDigital Corporation’s documented Payable to
GoldenHeart Holdings per StationDigital Corporation’s audited financial
statements as of December 31, 2013, with interest thereon if any, in lawful
money of the United States, on the terms set forth in Section 1 of this Note
(the “Note”).

 

1.Payments of Interest and Principal.

 

(a)The outstanding principal balance of this Note along with accrued interest as
provided for herein shall be due and payable immediately upon the Company
generating more than Five Hundred Thousand Dollars ($500,000) of gross revenue
in any give month.

(b)The outstanding principal balance of this Note along with accrued interest as
provided for herein shall be due and payable immediately upon Timothy Roberts
resigning or being terminated by the Company with or without cause.

(c)In any event, the outstanding principal balance of this Note along with
accrued interest as provided for herein shall be due and payable, no later than
May 15, 2016 (“Maturity Date”); Company may prepay.

(d)From the date hereof through the Maturity Date, no interest will accrue on
the unpaid principal balance.

(e)All amounts payable hereunder shall be made by the Company by wire transfer
or by any other method approved in advance by Holder at the place designated by
Holder in writing to the Company in immediately available and freely
transferable funds at such place of payment.

 

2.           Covenants. The Company covenants and agrees that so long as the
Note is outstanding and until all principal and accrued interest and other
amounts due hereunder have been paid in full, unless otherwise consented to by
the Holder in writing:

 

(a) The Company shall not take any action to dissolve and shall not sell any
significant asset or assets (whether in one or more transactions) for less than
fair and valuable consideration;

 

(b) The Company shall not divest, sell, assign, convey or dispose of any assets
of the Company outside the ordinary course of business other than for fair and
valuable consideration.

 

3.           Default and Remedies.

 

(a) The following events shall constitute events of default (any of which is
referred to as an “Event of Default”) under this Note:

 

(i) The Company fails to make any payment of interest, principal or any other
amounts, when due under this Note for five (5) days after the payment is due to
the Holder;

 

(ii) The Company fails to perform any term, covenant or agreement contained in
this Note and such failure is not cured within five (5) days after receipt by
the Company of notice of such failure;

 

Page 1 of 4

 

 

(iii) The Company shall commence a voluntary case concerning itself under the
Bankruptcy Code in Title 11 of the United States Code (as amended, modified,
succeeded or replaced, from time to time, the “Bankruptcy Code”); or an
involuntary case is commenced against the Company under the Bankruptcy Code and
the petition is not dismissed within ninety (90) days after commencement of the
case; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of all or substantially all of the property of the Company; or the
Company commences any other proceeding under any reorganization, arrangement,
adjustment of the debt, relief of creditors, dissolution, insolvency or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company; or there is commenced against the Company any such proceeding which
remains undismissed for a period of ninety (90) days; or the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company suffers
appointment of any custodian or the like for it or for any substantial part of
its property to continue unchanged or unstayed for a period of ninety (90) days;
or the Company makes a general assignment for the benefit of creditors; or any
corporate action is taken by the Company for the purpose of effecting any of the
foregoing; or

 

(iv) One or more judgments shall be entered against the Company involving a
liability of One Million Dollars ($1,000,000) or more in the aggregate for all
such judgments for the Company collectively and any such judgments shall not
have been vacated, discharged or stayed or bonded pending appeal within sixty
(60) days from the entry thereof.

 

(b) Upon the occurrence of any Event of Default, and at any time thereafter, the
Holder may take any of the following actions without prejudice to the rights of
the Holder to enforce its claims against the Company except as otherwise
specifically provided for herein:

 

(i) declare the unpaid principal and any accrued and unpaid interest in respect
of this Note to be due, whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company;

 

(ii) reduce any claim to judgment;

 

(iii) without notice of default or demand, pursue and enforce any of the
Holder’s rights and remedies under this Note, or otherwise provided under or
pursuant to any applicable law or agreement.

 

(c) If any amount, whether principal, interest or other payment, on this Note is
not paid when due, the Company shall pay all fees and costs of collection,
including, but not limited to, reasonable attorneys fees incurred by the Holder,
whether or not suit is filed hereon. The rights and remedies of the Holder as
provided in this Note shall be cumulative and may be pursued singly,
successively, or together.

 

4.           Maximum Interest. All agreements between the Company and the Holder
are expressly limited so that in no contingency or event shall the amount paid
or agreed to be paid to the Holder for the use, forbearance or detention of the
money to be loaned hereunder exceed the maximum amount permissible under the
applicable federal and state usury laws. It is therefore the intention of the
Company and the Holder to conform strictly to state and federal usury laws
applicable to this loan and to limit the interest paid on this Note to the
amount herein stated or the highest rate of interest according to law, whichever
is the lesser. Therefore, in this Note or in any of the documents relating
hereto, the aggregate of all interest or any other charges constituting interest
under the applicable law contracted for, chargeable, or receivable under this
Note or otherwise in connection with this Note shall under no circumstances
exceed the maximum amount of interest permitted by law. If any excess of
interest in such respect is provided for or shall be adjudicated to be so
provided for in this Note or in any of the documents securing payment hereof or
otherwise relating hereto, then in such event:

 

(a) The provisions of this Section 4 shall govern and control;

 

(b) Neither the Company, its successors or assigns nor any other party liable
for the payment hereof shall be obligated to pay the amount of such interest to
the extent that it is in excess of the maximum permitted by law;

 

(c) Any excess of said interest shall be deemed a mistake and is hereby canceled
automatically and if theretofore paid, shall at the option of the Holder be
refunded to the Company or, to the extent permitted by law, credited to the
principal amount of said Note as a prepayment; and

 

Page 2 of 4

 

 

(d) The effective rate of interest shall be automatically subject to reduction
to the maximum lawful contract rate allowed under said law as is now or may
hereinafter be construed by courts of appropriate jurisdiction and to the extent
permitted by law, the determination of the rate of interest shall be made by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the loan, all interest at any time contracted for,
charged or received from the Company in connection with said loan.

 

6.           Waiver. The Company hereby waives presentment, demand for payment,
notice of dishonor or acceleration, protest and notice of protest, and any and
all other notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note, excepting any notice
requirements specifically set forth herein.

 

7.           Governing Law. This Note and the rights and obligations of the
parties hereunder shall be governed by and construed and interpreted in
accordance with the laws of the State of California without giving effect to
principles of conflict of laws contained therein.

 

8.           Notices. All notices which either party may be required or desire
to give to any other party shall be in writing and shall be given by personal
service, telecopy, registered mail or certified mail (or its equivalent), or
overnight courier to the other party at its respective address first above
written. Mailed notices and notices by overnight courier shall be deemed to be
given upon actual receipt by the party to be notified. Notices delivered by
telecopy shall be confirmed in writing by overnight courier and shall be deemed
to be given upon actual receipt by the party to be notified. A party may change
its address or addresses set forth above by giving the other parties notice of
the change in accordance with the provisions of this section.

 

9.           Headings. The headings of the sections of this Note are inserted
for convenience only and do not constitute a part of this Note.

 

10.         Assignment. This Note and the rights and obligations herein may not
be assigned by the Company without the prior written consent of the Holder.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Page 3 of 4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its
corporate name by its duly authorized officer, and to be dated the day and year
first above written.

 

STATIONDIGITAL CORPORATION       By:     Name: Timothy Roberts   Its: Chairman
and CEO  

 

Accepted and agreed:

 

GoldenHeart Holdings, LLC       By:     Name: Timothy Roberts   Its: Managing
Member  

 

Page 4 of 4

 